NOT RECOMMENDED FOR PUBLICATION
                               File Name: 14a0445n.06
                                                                                   FILED
                                         No. 12-3199                          Jun 18, 2014
                                                                          DEBORAH S. HUNT, Clerk

                        UNITED STATES COURTS OF APPEALS
                             FOR THE SIXTH CIRCUIT

SAHADATOU CISSE ABDRAMANE,                             )
                                                       )
       Petitioner,                                     )
                                                       )      ON PETITION FOR REVIEW
v.                                                     )      FROM THE UNITED STATES
                                                       )      BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                 )      APPEALS
                                                       )
       Respondent.                                     )
                                                       )


BEFORE: SUHRHEINRICH, MOORE, and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Petitioner Sahadatou Cisse Abdramane, a native

and citizen of Niger, appeals a final order of removal issued by the Board of Immigration

Appeals (BIA), alleging that she will be subjected to circumcision, also known as female genital

mutilation (FGM), by her parents if forced to return to Niger. AR 2–3. The BIA affirmed the

decision of the Immigration Judge (IJ) denying Abdramane’s applications for asylum under

§ 208(b)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1158(b)(1), withholding of

removal under § 241(b)(3) of the Act, and protection under the United Nations Convention

Against Torture (CAT) pursuant to 8 C.F.R. § 1208.16(c). AR 2. Abdramane challenges the IJ’s

credibility determination, the BIA’s dismissal of her application for asylum and withholding of

removal, and alleges a violation of due process. We AFFIRM the decision of the BIA and deny

Abdramane’s petition for review.
No. 12-3199
Abdramane v. Holder

                                                     I.

        Abdramane was admitted to the United States on an F1-student visa on January 1, 2004,

as a nonimmigrant student to attend Xavier University in Cincinnati, Ohio. AR 365, 416. In

February of 2004, Abdramane filed an application for asylum, withholding of removal, and

protection under the regulations implementing CAT. AR. 111, 365–75.

        On August 3, 2004, the Department of Homeland Security (DHS) served Abdramane

with a Notice to Appear (NTA), charging her with being removable as an alien who, “after

admission as a nonimmigrant under Section 101(a)(15) of the Act, . . . failed to maintain or

comply with the conditions of the nonimmigrant status under which [she was] admitted.” See

8 U.S. C. § 1227(a)(1)(c)(i) (2012). AR 416–17. On December 4, 2006, Abdramane submitted

written pleadings admitting the factual allegations in the NTA and conceded removability as

charged. AR 394, 403.1 Abdramane submitted an updated application for asylum, withholding

of removal, and CAT protection on August 8, 2008. AR 226–35.

        Abdramane testified as follows. She was born in 1984 in Niamey, Niger, is a member of

the Zarma ethnic race, and is Muslim. A.R. 97–98. Abdramane is single and has one son born in

North Carolina in 2006. AR 98–99. Her mother and father are citizens of Niger, and she has a

brother and younger sister. AR 100. Between 2002 and 2003, although already 18 or 19,

Abdramane’s parents began talking about circumcising her because of “tradition and custom,”

and a belief that she would otherwise bring shame on the family and be unable to get married,

though she had no plans to marry in 2004. AR 102–03, 124–25, 142. She stated that if she

returns to Niger, her parents will either circumcise her or kill her because “they can’t stand and



1
 The IJ granted Abdramane’s petition for change of venue from the Immigration Court in Cleveland, Ohio to the
“Cincinnati, Ohio docket of the Arlington, Virginia Immigration Court.” AR 393–95, 96.

                                                    -2-
No. 12-3199
Abdramane v. Holder

look at me without doing what they want.” AR 116. She expressed a fear that her son would

also be subjected to circumcision. AR 120.

          Abdramane testified that female circumcision is “common” throughout Niger and

practiced “most of the time” in the Zarma tribe. 103, 133–34. Although she acknowledged that

in the Zarma tribe, female circumcision is generally practiced on younger girls, Abdramane

testified that it can be done from birth until age 35. AR 124. 2 Uneducated village ancestors, not

a doctor or medical personnel, perform the circumcisions. AR 104. When asked on cross-

examination about a 2009 Country Report stating that FGM in Niger decreased from 5 percent in

1998 to 2.2 percent in 2006, Abdramane testified that FGM is still practiced in her tribe. AR

134, 186. Notably, the 2009 Country Report cited by the government also states: “Certain ethnic

groups practiced FGM, predominantly the Fulani and Djerma [Zarma]3 in the western region.”4

AR 186.

          Abdramane refused to be circumcised and was not circumcised. AR 102, 104, 109. In

November and December of 2003, she ran away to her uncle’s home in Niamey, Niger and lived


2
  Abdramane initially testified that it can be done before age 25, AR 103, but later stated that it can be done up until
age 35. AR 124.
3
  Zarma is also spelled Djerma and is referred to that way in the 2009 Country Report. AR 186.
4
  The report states in pertinent part:

          FGM is against the law and punishable by six months to three years in prison. If an FGM victim
          dies, the practitioner can be sentenced to 10–20 years’ imprisonment. Certain ethnic groups
          practiced FGM, predominantly the Fulani and Djerma in the western region. According to
          UNICEF, the FGM rate decreased from 5 percent in 1998 to 2.2 percent in 2006. However, an
          October 2008 UN IRIN report stated that circumcisers traveled from Burkina Faso to Niger to
          carry out FGM on nomad Gourmantche girls as part of a rising trend of crossborder FGM. FGM
          was practiced on young girls, and clitoridectomy was the most common form. The government
          actively combated FGM, continuing its close collaboration with local NGOs, community leaders,
          UNICEF, and other donors to distribute educational materials at health centers and participate in
          educational events. On April 7, as a result of an 18-month sensitization and training session
          provided by the Inter-Ministerial Committee for the Fight Against FGM and a local NGO,
          10 villages in the Maklondi local council area near the border with Burkina Faso publically
          abandoned the practice of FGM. Such training was extended to 10 other villages in May.

AR 186.

                                                          -3-
No. 12-3199
Abdramane v. Holder

with him briefly. Though her parents threatened to end their relationship with her uncle, he did

not believe in circumcision and helped her to obtain the F1-student visa. AR 109–110. She

testified that her uncle wrote a letter in support of her application but claimed that it arrived late

and there was not time to have it translated. AR 123.

       When Abdramane entered the United States in 2004, she did not have enough money to

attend college. AR 111. She stayed with a friend of her uncle who helped her prepare and file

her initial asylum application. Id. She could not speak or write English and was only able to

review the application in language she understood. AR 111–12. She did not have a letter or

affidavit from the individual who helped her prepare her initial asylum application. AR 137.

       Abdramane has only spoken with her mother once since coming to the United States. AR

112. She testified that her mother called to harass her and said that wherever she goes, she is

insulted by her friends, family members, and the ancestors, stating that Abdramane “better come

back home, get it done.” Id. Abdramane does not have contact information for her sister

because her sister also ran away to escape circumcision in 2005 at the age of eleven or twelve,

about a year and a half after Abdramane left. AR 106, 113, 129–30. Abdramane is in touch with

her brother, who has lived in the Netherlands since 2009. AR 113–115. In a letter, he stated “If

she were to return to Niger, she would be forced to go through this procedure even without her

consent. If she would return and not go through this then they would shun her from the

community and people would not accept her in our family. It would be hard for [her] to

survive . . , and she would not be able to get married.” AR 197.

       Abdramane’s mother was not subjected to circumcision; Abdramane testified that she did

not know why. AR 106. Abdramane’s cousin, who lives on the Ivory Coast, was circumcised

before she was married. AR 105–06, 114, 257–58. Abdramane’s brother told her that the


                                                 -4-
No. 12-3199
Abdramane v. Holder

daughter of another cousin, between 12 and 13, was also circumcised after Abdramane was in

the United States. AR 105–106. Other than her cousin and niece, she did not know anyone else

who was subjected to FGM. AR 135.

       Abdramane also produced a document from the “Great Priestess of the Village of

Moussadeye,” summoning Abdramane to appear before the “council of the Elders” by February

10, 2004 to “go under the Mandatory female genital Excision before Marriage.” AR 115–16,

222. She did not produce the email, from a man she does not know, that attached the summons

and did not contact her email service provider to obtain it. AR 137-39.

       Abdramane testified that the authorities in Niger are trying their best but “until now

nothing, they keep doing it.” AR 106. She was aware that a few months prior the authorities

arrested some women who performed circumcisions. AR 107. Abdramane explained that if she

returned to Niger, she would have nowhere to live. She would not be able to live with her uncle

because he asked her not to come back and her parents are waiting for her. AR 117, 122. She

did not know whether the authorities in Niger would be unable to protect her, and she did not go

to the authorities before she left in 2004. AR 117–118, 133. She further testified that the

governmental authority in Niger could not do anything about the summons from the high

priestess. AR 141.

       At the conclusion of Abdramane’s testimony, government counsel asked to submit the

asylum officer’s Assessment to Refer and the notes from the asylum interview “insofar as [he

had] referenced her interview with the Asylum Officer, as rebuttal evidence or impeachment

evidence.” AR 143. Counsel for Abdramane objected on timeliness grounds, arguing that

allowing the government to introduce them on the day of the hearing put Abdramane at a

disadvantage because he was unable to review it with his client beforehand and because the


                                               -5-
No. 12-3199
Abdramane v. Holder

asylum officer was not present to testify and not subject to cross-examination. AR 143–44. The

IJ marked the documents as an exhibit, but determined that because the asylum officer was not

present, he would only “give it the weight it deems appropriate in this particular manner.” AR

144. In his decision, the IJ noted that in light of Abdramane’s “inconsistent evidence and

testimony,” although the asylum officer was not present, he nevertheless gave “some weight” to

the asylum officer’s interview assessment and notes. The IJ found that Abdramane had not

testified in a plausible, consistent, or sufficiently detailed manner. AR 85.

       On March 22, 2010, the IJ sustained the charge of removability and denied Abdramane’s

applications for asylum, withholding of removal, and CAT protection. AR 67, 86. On January

23, 2012, the BIA dismissed Abdramane’s appeal. AR 2–3.

                                                 II.

       Where, as here, the BIA reviews the IJ’s decision and issues a separate opinion, rather

than summarily affirming the IJ’s decision, we review the BIA’s decision as the final agency

determination. Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). To the extent the BIA

adopted the IJ’s reasoning, this Court also reviews the IJ’s decision. Id. Questions of law are

reviewed de novo, but substantial deference is given to the BIA’s interpretation of the INA and

accompanying regulations. Id. This court reviews both the IJ’s and the BIA’s factual findings

under the substantial evidence standard. Id. We cannot reverse such findings simply because we

would have decided the case differently. “These findings ‘are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.’” Id. (quoting 8 U.S.C.

§ 1252(b)(4)(B)); see also Bi Xia Qu v. Holder, 618 F.3d 602 (6th Cir. 2010) (“This Court

reviews the BIA’s decision using the substantial-evidence-on-the-record standard, which requires

this Court to uphold the BIA’s decision unless it is manifestly contrary to law.”).


                                                -6-
No. 12-3199
Abdramane v. Holder

                                               III.

                                           A. Credibility

       Because Abdramane submitted her application for asylum prior to May 11, 2005, the

amendments made to the INA by the REAL ID Act are inapplicable. Matter of S-B-, 24 I&N

Dec. 42 (BIA 2006). Credibility determinations are findings of fact and are reviewed in pre-

REAL ID Act cases under the “substantial evidence” standard. Diallo v. Mukasey, 268 F. App’x

373, 377 (6th Cir. 2008). “Even so, the IJ’s conclusion must be supported by specific reasons

that go to the heart of the applicant’s claim.” Id; Koulibaly v. Mukasey, 541 F.3d 613, 620 (6th

Cir. 2008). When an IJ decides an applicant’s testimony “lacks credibility, the IJ must include in

his or her decision ‘specific reasons’ explaining why the IJ reached such a conclusion.’”

Kocibelli v. Holder, 340 F. App’x 264, 269 (6th Cir. 2009) (citing Singh v. Ashcroft, 398 F.3d
396, 402 (6th Cir. 2005)). “They cannot be based on an irrelevant inconsistency.” Koulibaly,
541 F.3d at 620. Thus, if discrepancies cannot be viewed as attempts by the applicant to enhance

his claims of persecution, they have no bearing on credibility. Id. Credibility encompasses not

just consistency, but also plausibility and sufficient detail. Diallo, 268 F. App’x at 377 (citing

Dorosh v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004)). Like other factual findings, a credibility

finding will be reversed only if any reasonable adjudicator would be compelled to conclude to

the contrary. Id. The applicant may be able to meet the burden of establishing refugee status

through his or her own testimony, “but only if the applicant satisfies the trier of fact that the

applicant’s testimony is credible, is persuasive, and refers to specific facts sufficient to

demonstrate that the applicant is a refugee.” Kocibelli, 340 F. App’x at 268 (citing 8 U.S.C.

§ 1158(b)(1)(B)(ii)).




                                               -7-
No. 12-3199
Abdramane v. Holder

        The IJ held that Abdramane was not credible because she had not testified in a plausible,

consistent, or sufficiently detailed manner and did not provide a coherent account of her claim,

explaining that there were numerous inconsistencies and contradictions in her testimony and

finding that Abdramane’s testimony concerning the prevalence of FGM in Niger was

inconsistent with current country conditions. AR 85.

        The BIA affirmed, holding that Abdramane’s “account was inconsistent regarding the

prevalence of female genital mutilation [] performed on females similarly situated to her, a

matter that goes to the heart of her claim.” AR 2. The BIA explained that Abdramane’s

testimony on the prevalence of FGM in Niger conflicted with State Department Country

Reports5 showing a drop in the FGM rate from 5 percent in 1998 to 2.6 percent in 2009, that

Abdramane’s mother was not circumcised, that Abdramane conceded that she did not know

anyone except her cousin and a niece who were subjected to FGM, and that Abdramane provided

inconsistent accounts of when her cousin was subjected to FGM and the stage of life FGM is

performed. AR 2–3.6

        Abdramane asserts that all of the inconsistencies and omissions were either minor or

exaggerated. She also argues that the IJ’s decision to admit the asylum officer’s Assessment To

Refer Memo and notes into evidence for impeachment purposes without prior notice was a

violation of due process and prejudiced her. “The Assessment to Refer is a document prepared

by an asylum officer who meets informally with the applicant, considers the documents

presented with the asylum application, then decides whether asylum should be granted or

whether the matter should be referred to an IJ for formal adjudication.” Koulibaly, 541 F.3d at

5
  The BIA noted that State Department reports on country conditions are highly probative and usually the best
source of information on conditions in foreign nations. See Matter of H-L-H-& Z-Y-Z-, 25 I&N Dec. 209 (BIA
2010).
6
  Notably, Abdramane fails to address any of the reasons cited by the BIA and instead only addresses reasons cited
by the IJ that the BIA did not rely on.

                                                       -8-
No. 12-3199
Abdramane v. Holder

620 (internal quotation marks and citations omitted). Because aliens have due process rights in

removal proceedings, the Fifth Amendment provides some limits on what evidence can be

admitted. Kasa v. Gonzales, 128 F. App’x 435, 440 (6th Cir. 2005). The due process test for

admissibility of evidence in a deportation hearing is whether the evidence is probative and

whether its use is fundamentally fair. Sow v. Holder, 444 F. App’x 871, 874 (6th Cir. 2011)

(citing Kasa, 128 F. App’x at 440).

       We need not reach either argument because even assuming arguendo that the BIA’s

affirmance of the IJ’s credibility decision erroneously relied on inconsequential inconsistencies,

and further that it was error to admit the Assessment to Refer and notes of the asylum officer,

Abdramane’s claim still fails because even accepting her testimony as credible, she failed to

meet her burden of showing eligibility for asylum or withholding of removal.

       Substantial evidence, independent of the Assessment to Refer and Abdramane’s

credibility, supports the IJ’s determination that Abdramane is not eligible for asylum or

withholding of removal.

                                       B. Eligibility for Relief

       Abdramane bears the burden of proving eligibility for asylum and withholding of

removal. 8 C.F.R. §§ 1208.13(a), 1208.16(b) (2013). A refugee is a person unable or unwilling

to return to her country “because of persecution or a well-founded fear of persecution on account

of race, religion, nationality, membership in a particular social group, or political opinion.”

Kante v. Holder, 634 F.3d 321, 325 (6th Cir. 2011) (citing 8 U.S.C. § 1101(a)(42)(A)). “The

persecution must be by the government, or persons the government is unwilling or unable to

control.” Id. (internal quotation marks omitted) (citing Pilica v. Ashcroft, 388 F.3d 941, 950 (6th

Cir. 2004)).


                                                -9-
No. 12-3199
Abdramane v. Holder

       “If past persecution is established, a rebuttable presumption arises that the applicant has a

well-founded fear of future persecution, shifting the burden to the government to rebut the

presumption by establishing that conditions in the applicant’s home country have changed to

such an extent that the applicant no longer has a well-founded fear of future persecution should

she return.” Id. (citing 8 C.F.R. § 1208.13(b)(1)). Alternatively, an applicant can demonstrate a

well-founded fear of future persecution by showing that she has a genuine fear and that a

reasonable person in her circumstances would fear persecution on account of a statutorily-

protected ground if she returned to her native country. Id. The applicant’s well-founded fear

must be both subjectively genuine and objectively reasonable. Diallo v. Muskasey, 268 F. App’x

373, 377 (6th Cir. 2008); Pilica, 388 F.3d at 950; see also Kante, 634 F.3d at 325; Perkovic v.

INS, 33 F.3d 615, 620–21 (6th Cir.1994). “An applicant does not have a well-founded fear of

persecution if the applicant could avoid persecution by relocating to another part of the

applicant’s country of nationality . . . if under all the circumstances it would be reasonable to

expect the applicant to do so.” 8 C.F.R. § 1208.13(b)(2)(ii); Cruz-Samayoa v. Holder, 607 F.3d
1145, 1154 (6th Cir. 2010).

       A request for asylum is considered a request for withholding of removal as well. See

8 C.F.R. § 1208.3(b); INS v. Stevic, 467 U.S. 407, 420 n.13 (1984). Unlike the discretionary

relief of asylum, a grant of withholding of removal is mandatory if an applicant proves that her

“life or freedom would be threatened in the proposed country of removal on account of race,

religion, nationality, membership in a particular social group, or political opinion.” Khalili,
557 F.3d at 435 (citing 8 U.S.C. § 1231(b)(3)(a)). An applicant seeking withholding of removal

faces a more stringent burden than what is required on a claim for asylum and must demonstrate

that there is a clear probability that he will be subject to persecution if forced to return to the


                                               -10-
No. 12-3199
Abdramane v. Holder

country of removal. Khalili, 557 F.3d at 435–36 (citing Singh, 398 F.3d at 401). Where an alien

fails to satisfy eligibility for asylum, she also necessarily fails to satisfy the higher burden of

withholding of removal. See Stevic, 467 U.S. at 425.

           The IJ held that because Abdramane had not met her burden of establishing past

persecution, she was not entitled to a presumption of a well-founded fear of future persecution,

and her subjective fear of future persecution was not objectively reasonable. AR 84–85. The IJ

explained that Abdramane never reported any of the alleged threats of FGM to the police, never

sought their protection, and failed to show that authorities in Niger would not protect her against

FGM. AR 81–85. The IJ further noted that Abdramane only knew of two individuals subjected

to FGM, and that neither she nor her mother and sister were circumcised. AR 81–83. The BIA

affirmed the decision, ruling that even assuming Abdramane was credible, she failed to satisfy

her burden of proving eligibility for asylum and the higher burden for withholding of removal.

AR 2.7

           Abdramane does not allege past persecution. She argues that she would suffer FGM by

her parents and ethnic group if she returned to Niger. However, Abdramane fails to show an

objective fear that the authorities in Niger will be unable or unwilling to prevent her parents from

subjecting her to FGM or that she cannot reasonably relocate to a part of Niger where she will be

safe from FGM.

           Substantial evidence supports the IJ’s finding that Abdramane failed to establish a claim

for asylum or withholding of removal. Abdramane claims that her parents will subject her to

FGM. When an asylum claim focuses on non-governmental conduct, its fate depends on some

showing either that the alleged persecutors are aligned with the government or that the


7
    The BIA adopted and affirmed the IJ’s conclusion.

                                                        -11-
No. 12-3199
Abdramane v. Holder

government is unwilling or unable to control them. Khalili, 557 F.3d at 436. Abdramane

testified that she never went to the authorities in Niger to seek protection from FGM and

acknowledged that the authorities have arrested persons for practicing FGM.             Although

Abdramane testified that FGM is an ongoing problem in Niger, and the State Department’s

Country Reports indicate that FGM is an ongoing problem among members of the Zarma tribe,

the reports also document a significant decrease in the percentage of girls subject to FGM in

Niger, from 5 percent to 2.6 percent as of 2009, and that perpetrators of FGM are being

prosecuted by the government. Based on this record, we cannot conclude that a reasonable

adjudicator would be compelled to find that the government of Niger was unwilling or unable to

protect Abdramane. See id. (finding petitioner could not establish that the government was

unwilling or unable to control family members and protect him from honor killings where State

Department Country Report indicated that Jordanian authorities prosecuted all fifteen honor

crimes reported in 2004 and placed potential victims in protective custody); Ralios Morente v.

Holder, 401 F. App’x 17, 24 (6th Cir. 2004) (holding Morente did not demonstrate a well-

founded fear of future persecution where he did not report threats to police and State Department

Country Report did not directly indicate that the government would be unable or unwilling to

control former guerilla members Morente feared, and instead reported that the government

regularly provided security for human rights activists); compare Abay v. Ashcroft, 368 F.3d 634,

640 (6th Cir. 2004) (holding that nine-year-old child established she was a refugee under the Act

where she was from a country where the practice of FGM was “nearly universal,” with 90% of

females having been subjected to some form of it, noting that even if her parents did not practice

FGM, she would not be able to prevent a future husband or his relatives from demanding that it




                                              -12-
No. 12-3199
Abdramane v. Holder

be done).    Here, there is little, if any, evidence supporting that the government would be

unwilling or unable to protect Abdramane from harm. See Khalili, 557 F.3d at 436.

       Further, because Abdramane has not established past persecution and does not argue that

the persecution is by the government or government-sponsored, she bears the burden of

establishing that it is not reasonable for her to relocate. 8 C.F.R. § 1208.13(b)(2)(ii); see

Ghanim v. Holder, 425 F. App’x 463, 467–68 (6th Cir. 2011). Abdramane has failed to show

that she could not reasonably relocate in Niger where she would be safe from her parents and

other members of her tribe. See Maritim v. Holder, 507 F. App’x 558, 560 (6th Cir. 2012)

(holding applicant failed to show fear of future persecution where, although 48% of women in

her father’s tribe were subjected to FGM, she failed to establish that relocation within Kenya was

not reasonable, the Kenyan government did not support FGM, her mother and sisters were never

subjected to FGM, and her parents opposed the practice); Cruz-Samayoa, 607 F.3d at 1154

(denying asylum and withholding of removal where, although applicants might face some risk of

future harm at the hands of the father’s enemies as a result of his political activism, they failed to

show they could not reasonably relocate outside their small town in Guatemala where they would

be safe); Kian Hau Ng v. Holder, 447 F. App’x 655, 658 (6th Cir. 2011) (holding that applicant

failed to show future persecution where he could relocate to other regions of Indonesia, and there

was no evidence that the persecution he allegedly feared existed nationwide).

       Since Abdramane cannot satisfy the standard for asylum, it follows she cannot meet the

more stringent standard for withholding of removal. See Ralios Morente, 401 F. App’x at 24

(citing Ndrecaj v. Mukasey, 522 F.3d 667, 677 (6th Cir. 2008)).

       We DENY Abdramane’s petition for review.




                                                -13-